Title: Virginia Delegates to Thomas Nelson, 7 November 1781
From: Virginia Delegates
To: Nelson, Thomas



Sir
Philadelphia Novr. 7. 1781
For the present week, we have nothing particular to communicate; the State of the discussion of the cession of Virginia not yet being prepared. We shall therefore postpone any farther observations on this head, intending to accompany our next information with an account of the quota of money, assigned to Virginia by a late resolution of congress. We beg leave to acknowledge your excellency’s favor of the 20th. of October, by the last post.
We have the honor to be Sir with great esteem yr. excellency’s mo. obt. servts.
James Madison jrEdm: RandolphJos: Jones
